Case 2:19-cv-00493-DBH Document 11 Filed 01/02/20 Page 1 of 4                   PageID #: 83



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

HOME LOAN INVESTMENT BANK, F.S.B.                 )
                                                  )
               Plaintiff,                         )
                                                  )
                                                  )
       v.                                         ) CIVIL ACTION NO. 2:19-cv-00493-DBH
                                                  )
NORMAN A. GAGNON and REBECCA M.                   )
GAGNON,                                           )
                                                  )
               Defendants.                        )
                                                  )

   PLAINTIFF HOME LOAN INVESTMENT BANK, F.S.B.’S MOTION TO EXTEND
       TIME TO RECORD COMPLAINT PURSUANT TO 14 M.R.S.A. § 6321

       NOW COMES, Plaintiff Home Loan Investment Bank, F.S.B. (“Plaintiff”), by and

through its undersigned counsel, and herby moves this court to extend the time for Plaintiff to

record its complaint pursuant to 14 M.R.S.A. § 6321, through December 30, 2019. As grounds

therefore, Plaintiff states the following:

   1. Plaintiff filed its Complaint for Foreclosure on October 24, 2019.

   2. An Order granting Plaintiff’s Motion for Entry of Default was entered on December 13,

       2019.

   3. The procedural requirements for commencing a foreclosure by civil action in Maine state

       courts are found in 14 M.R.S.A. § 6321.

   4. Specifically, § 6321 requires that “the mortgagee shall within 60 days of commencing the

       foreclosure also record a copy of the complaint … in each registry of deeds in which the

       mortgage deed is or by law ought to be recorded….”

   5. Plaintiff, through its counsel, attempted to e-record a certified copy of its Complaint in

       compliance with 14 M.R.S.A. § 6321, but the Oxford County Registry of Deeds would

       not permit the e-recording.
Case 2:19-cv-00493-DBH Document 11 Filed 01/02/20 Page 2 of 4                     PageID #: 84



  6. Plaintiff thereafter took steps to deliver the certified copy of its Complaint to the Registry

     of Deeds for recording, but the actual recording of the Complaint was delayed until

     December 30, 2019 – just one week beyond the 60 day timeframe set forth in 14

     M.R.S.A. § 6321.

  7. The recording of the Complaint is akin to a lis pendens, and it provides record notice of

     the filing of the lawsuit, and is therefore a purely ministerial procedural requirement. 14

     M.R.S.A. § 6321 (“The failure to provide the notice required by this section does not

     affect the validity of the foreclosure sale.”).

  8. F.R. Civ. P. 6(b)(1)(B) provides that “[w]hen an act may or must be done within a

     specified time, the court may, for good cause, extend the time…on motion made after the

     time has expired if the party failed to act because of excusable neglect.”

  9. Plaintiff’s failure to timely record the complaint for foreclosure constitutes excusable

     neglect because its counsel made a good faith effort to timely record the complaint but

     was faced with unanticipated obstacles in doing so.

  10. Accordingly, Plaintiff requests that the time by which it must record the complaint to be

     extended through December 30, 2019, the date on which a certified copy of Plaintiff’s

     Complaint was recorded.




                                                2
Case 2:19-cv-00493-DBH Document 11 Filed 01/02/20 Page 3 of 4               PageID #: 85



       Wherefore, Plaintiff prays that this Court extend the time by which to record its

Complaint through December 30, 2019, the date on which a certified copy of Plaintiff’s

Complaint was recorded.



Dated: January 2, 2020                           Respectfully submitted,

                                        By       /s/ Elizabeth M. Lacombe
                                                 Elizabeth M. Lacombe
                                                 DUANE MORRIS LLP
                                                 100 Pearl Street, Suite 1415
                                                 Hartford, CT 06103
                                                 Phone (215) 979-1577
                                                 Email: emlacombe@duanemorris.com

                                                 and

                                                 Brett L. Messinger
                                                 DUANE MORRIS LLP
                                                 30 South 17th Street
                                                 Philadelphia, PA 19103
                                                 Phone (215) 979-1508
                                                 Email: blmessinger@duanemorris.com

                                                 Attorneys for Home Loan Investment Bank,
                                                 F.S.B.




                                             3
Case 2:19-cv-00493-DBH Document 11 Filed 01/02/20 Page 4 of 4                      PageID #: 86



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

HOME LOAN INVESTMENT BANK, F.S.B.                    )
                                                     )
               Plaintiff,                            )
                                                     )
                                                     )
       v.                                            ) CIVIL ACTION NO. 2:19-cv-00493-DBH
                                                     )
NORMAN A. GAGNON and REBECCA M.                      )
GAGNON,                                              )
                                                     )
               Defendants.                           )
                                                     )
                                CERTIFICATE OF SERVICE

       I, Elizabeth M. Lacombe, hereby certify that a copy of foregoing was filed

electronically through the ECF system and will be sent electronically to any registered

participants as identified on the Notice of Electronic Filing (NEF). Paper copies will be sent to

those indicated as non-registered participants on January 2, 2020.



Dated: January 2, 2020                       By:     /s/ Elizabeth M. Lacombe
                                                     Elizabeth M. Lacombe
                                                     DUANE MORRIS LLP
                                                     100 Pearl Street, Suite 1415
                                                     Hartford, CT 06103
                                                     Phone: (215) 979-1577
                                                     Email: emlacombe@duanemorris.com




                                                 4
